DETAILED ACTION

Summary
This Office Action is in response to the reply filed December 22, 2021.
In view of the Amendments to the Specification filed December 22, 2021, the objection to the Specification under 35 U.S.C. 132(a) previously presented in the Office Action sent September 23, 2021 has been withdrawn.
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1-16, 19, and 23 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 23, 2021 has been withdrawn. 
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1-16, 19, and 23 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 23, 2021 has been withdrawn.
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1-16, 19, and 23 under 35 U.S.C. 103 previously presented in the Office Action sent September 23, 2021 has been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-16, 19, and 23 are currently pending.

Specification
The Amendments to the Specification, inclusive of the amended Drawings, filed December 22, 2021 have been entered. 
The Amendments to Fig. 6 removes reference number 615, which mistakenly points to a hole in bracket 645 and not the actual collimator, though the previously labeled 615 which depicts a hole in bracket 645 is where the collimator would be disposed (corresponding to Fig. 8 and Fig. 9 and per discussion with Mr. Thomas H. Jackson).
Subsequently Fig. 8 and Fig. 9 used the reference number 615 which has been corrected to teach the actual collimator 515. 
The supporting descriptions in the Specification of Fig. 6, 8, and 9 have been amended to correct the mistake  above. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 recites, “the domed Fresnel lens having a size between 200 by 200 millimeters and 500 by 500 millimeters” twice in the claim.
Appropriate correction is required.
Deleting one of the recitations would overcome the objection
Claim 19 recites, “the spectral separator for passing ultraviolet/visible energy to a first ultraviolet/visible photovoltaic device”. However, claim 19 depends on claim 12 which already recites a first ultraviolet/visible photovoltaic device.
Appropriate correction is required.
Amending “the spectral separator for passing ultraviolet/visible energy to a first ultraviolet/visible photovoltaic device” to “the spectral separator for passing ultraviolet/visible energy to the first ultraviolet/visible photovoltaic device” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 19, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite, “Apparatus comprising an anamorphic light concentrator…the apparatus comprising: the anamorphic light concentrator…a domed Fresnel lens”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an apparatus comprising an anamorphic light concentrator wherein the apparatus comprising the anamorphic light concentrator and a domed Fresnel lens.
The specification briefly mentions a need exists for an anamorphic light concentrator in the Background section of the specification ([0021]) but does not discuss or describe the claimed apparatus comprising any anamorphic light concentrator, let alone describe the claimed apparatus comprising both an anamorphic light concentrator and a domed Fresnel lens. Dependent claims are rejected for dependency. 
Claim 1 recites, “a cold mirror for reducing heat generation from ultraviolet and visible light and infrared light on both the infrared detector and the visible light and ultraviolet light detector”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a cold mirror for reducing heat generation from ultraviolet and visible light and infrared light on both the infrared detector and the visible light and ultraviolet light detector.
The specification teaches a cold mirror which reduces heat generation from ultraviolet and visible light to the infrared detector by reflecting infrared light to the infrared detector and passing ultraviolet and visible light to the visible light and ultraviolet light detector and teaches the cold mirror which reduces heat generation from infrared light to the visible light and ultraviolet light detector by reflecting infrared light to the infrared detector and passing ultraviolet and visible light to the visible light and ultraviolet light detector.
However, the specification does not teach any cold mirror for reducing heat generation from ultraviolet and visible light and infrared light on both
Claim 1 recites, “a first photovoltaic device of ten millimeters by ten millimeters of dichroic film”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a first photovoltaic device of ten millimeters by ten millimeters of dichroic film.
The specification teaches a dichroic film may be used as a cold mirror of the spectral separator but does not teach any photovoltaic device of a dichroic film. Dependent claims are rejected for dependency.  
Claim 1 recites, “a second photovoltaic device of ten millimeters by ten millimeters of dichroic film”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a second photovoltaic device of ten millimeters by ten millimeters of dichroic film.
The specification teaches a dichroic film may be used as a cold mirror of the spectral separator but does not teach any photovoltaic device of a dichroic film. Dependent claims are rejected for dependency.
Claim 7 recites, “The apparatus of claim 6 wherein the domed Fresnel lens has a spectral separator comprising a cold mirror”.
However, claim 7 ultimately depends on claim 1 which already requires the domed Fresnel lens and a spectral separator.
The specification, as originally filed, does not evidence applicant had in possession an invention including an apparatus comprising a domed Fresnel lens, a spectral separator, and additionally the domed Fresnel lens also has a spectral separator. 
Claim 11 recites, “a gallium antimonide (GaSb) p/n junction photovoltaic device doped with zinc and tellurium for receiving and accumulating infrared energy”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a gallium antimonide (GaSb) p/n junction photovoltaic device doped with zinc and tellurium for receiving and accumulating infrared energy.
The specification teaches a gallium antimonide (GaSb) p/n junction photovoltaic device doped with zinc and tellurium for receiving for receiving infrared energy for conversion into electricity but does not teach a gallium antimonide (GaSb) p/n junction photovoltaic device doped with zinc and tellurium, or any photovoltaic device, for accumulating infrared energy. 
Claim 14 recites, “further wherein the spectral separator comprises a cold mirror”.
However, claim 14 depends on claim 12 which already recites, “the spectral separator comprising a cold mirror”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a spectral separator comprising a cold mirror and also further wherein the spectral separator comprises another cold mirror.
Claim 14 recites, “a cold mirror for orthogonally reflecting infrared to the second infrared photovoltaic device for converting solar energy to heat energy”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including a cold mirror for orthogonally reflecting infrared to the second infrared photovoltaic device for converting solar energy to heat energy
The specification teaches the second infrared photovoltaic device for converting infrared to electric energy but does not teach infrared to the second infrared photovoltaic device for converting solar energy to heat energy.
Claim 19 recites, “the spectral separator for…reflecting incident infrared radiant energy to the second infrared photovoltaic device for conversion to electricity by accumulating heat”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a spectral separator for reflecting incident infrared radiant energy to the second infrared photovoltaic device for conversion to electricity by accumulating heat.
The specification does not discuss or describe any second infrared photovoltaic device converting infrared to electricity by accumulating heat.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite, “the motor system for moving a plurality of between one and four solar cells”.
It is unclear if “the plurality” requires more than one, or if the limitations is inclusive of one. Dependent claims are rejected for dependency.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a dichroic film at an angle with the domed Fresnel lens and the collimator within a range between 20° and 80°, and the claim also recites a dichroic film at an angle of 45° with the domed Fresnel lens and the collimator which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Dependent claims are rejected for dependency. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of a diameter in a range from 250 millimeters to 300 millimeters, and the claim also recites a preferred diameter value of 283 millimeters which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the first photoelectric device" on line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the first photoelectric device” to “the first photovoltaic device” would overcome the rejection.
Claim 12 recites the limitation "the flat Fresnel lens surface of the dome-shaped Fresnel lens" on line 32.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the flat Fresnel lens surface of the dome-shaped Fresnel lens” to “the flat Fresnel lens surface of the domed Fresnel lens” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell et al. (U.S. Pub. No. 2015/0175024 A1), Schon (U.S. Pub. No. 2010/0186820 A1), and Wilson (U.S. Patent No. 4,068,126).
With regard to claims 1, 3, and 9, Parker et al. discloses an apparatus comprising an anamorphic light concentrator for obtaining incident radiant energy from a polychromatic radiant energy source, the apparatus comprising:
the anamorphic light concentrator permitting a light concentration design extending in a direction orthogonal to a direction of highest optical power (Parker et al. teaches an apparatus, see for example Fig. 3B and Fig. 4A, but does not teach wherein the cited apparatus comprises an anamorphic light concentrator; however, Parker et al. teaches a need exists for an anamorphic light concentrator where the light concentrator design allows it to be extended in a direction orthogonal to the direction of its highest optical power, see [0019]
a Fresnel lens for capturing and concentrating the incident direct and diffuse radiant energy received from the polychromatic radiant energy source to a multiple of between one and one half to two times of power (such as Fresnel lens 20a depicted in Fig. 3B; see [0045] “Fresnel lens 20a as a first multiplier for transmitting radiant energy it receives to collimator 15”; the cited Fresnel lens 20a is cited to read on the claimed “for capturing and concentrating the incident direct and diffuse radiant energy received from the polychromatic radiant energy source to a multiple of incident radiant energy” because it is structurally capable of capturing and concentrating the incident direct and diffuse radiant energy received from the polychromatic radiant energy source to a multiple of incident radiant energy as it is disclosed as a Fresnel lens which faces a polychromatic radiant energy source, see for example 10 Fig. 1; see [0005] teaching multiplication factor of a concentrator direct affects how much energy is focused onto a platform surface; it would have been obvious to a person having ordinary skill in the art to have optimized the multiplication factor of the Fresnel lens and arrive at the claimed range for multiple through routine experimentation, see MPEP 2144.05)
to an infrared detector and a visible light and ultraviolet light detector (see [0024] teaching “at least one IR collector. The IR collector or accumulator can be an IR photovoltaic device” wherein the cited IR photovoltaic device is cited to read on the claimed “infrared detector”; see [0024] teaching “at least one photovoltaic device” cited to read on the claimed “visible light and ultraviolet light detector” as [0044] teaches use of cold dichroic lens as spectral separator 40 
a monoblock assembly comprising a heat sink for dissipating heat (“monoblock assembly” is interpreted to include a structure including a single block, or piece of material; the mechanically supporting components depicted in Fig. 4A and annotated Fig. 4A below, holding and surrounding the collimator, spectral separator, ultraviolet/visible light detector, and infrared detector, are cited to read on the claimed “monoblock assembly comprising a heat sink” because it forms a structure including a single block, or piece of material and includes a heat sink which is capable of dissipating heat as depicted in Fig. 4A as including thermally contacting surfaces capable of functioning as a heat sink for dissipating heat); the monoblock assembly comprising

    PNG
    media_image1.png
    550
    522
    media_image1.png
    Greyscale

Annotated Fig. 4A
the collimator for straightening subtending solar rays and uniformly applying both intensity and color to reduce hot spots (15, Fig. 3B as it functions to straighten subtending solar rays which would provide for uniformly applying both intensity and color to reduce hot spots as the solar rays are straightened), 
a spectral separator located below the collimator comprising a cold mirror for reducing heat generation from ultraviolet and visible light and infrared light on both the infrared detector and the visible light and ultraviolet light detector (40, Fig. 3B; see [0044]
the infrared detector for receiving reflected infrared energy from the spectral separator (see [0024] teaching “at least one IR collector. The IR collector or accumulator can be an IR photovoltaic device” wherein the cited IR photovoltaic device is cited to read on the claimed “infrared detector”; see [0044] teaching use of cold dichroic lens as spectral separator 40 which would provide for infrared energy from the spectral separator being reflected infrared energy) and 
an visible light and ultraviolet light detector located below the spectral separator for receiving ultraviolet/visible light passed by the spectral separator to the ultraviolet/visible detector (see [0024] teaching “at least one photovoltaic device” cited to read on the claimed “visible light and ultraviolet light detector” as [0044] teaches use of cold dichroic lens as spectral separator 40 passing visible and UV light which would provide for the ultraviolet/visible light detector located below the spectral separator and the ultraviolet/visible light from the spectral separator being transmitted/passed ultraviolet/visible light);
the heat sink protecting the visible light and ultraviolet light detector and the infrared detector from damage (as depicted in Fig. 4A and annotated Fig. 4A above, the cited heat sink of the monoblock structure protects the cited visible light and ultraviolet light detector and the cited infrared detector from physical damage within the block of the heat sink);
the spectral separator comprising a dichroic film at an angle of 45° and between 20° and 80° with the Fresnel lens and the collimator (see [0042] “the [0029] teaching dichroic lens)
the spectral separator for separating concentrated, incident radiant energy from the collimator into first ultraviolet/visible and second infrared spectral bands (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”),
the visible light and ultraviolet light detector comprising a first photovoltaic device of dichroic film for receiving the first ultraviolet/visible spectral band comprising visible and ultraviolet incident energy received from the spectral separator via the collimator and converting the received first spectral band into electricity (see [0029] teaching dichroic lens for the spectral separator which transmits light to the visible light and ultraviolet light detector; see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…utilizing light …within the visible and ultraviolet (UV) regions” which is cited to read on the claimed comprising a first photovoltaic device as it converts radiation into electricity); and 
the infrared detector comprising a second photovoltaic device of dichroic film for receiving the second infrared spectral band comprising infrared [0029] teaching dichroic lens for the spectral separator which reflects light to the infrared detector; see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…and/or produce thermal energy…utilizing light in the infrared (IR) region” which is cited to read on the claimed comprising a second photovoltaic device as it converts radiation into electricity), 
a dual axis tracking motor system having first and second motors controlled according to a sun calendar for moving said apparatus to follow a source of electromagnetic radiation sub light, the first motor for tracking sunlight from sunrise to sunset and the second motor tilting the apparatus to match the changing seasons and height of a sub in a sky, and the motor system for moving a plurality of between one and four solar cells of the apparatus (see Fig. 4A depicting between 1 and 4 solar cells; see [0021] teaching use of “motors” which would provide for a first and second motor; see [0029] teaching simultaneous rotation and tilt following solar calendar; see [0041] teaching moving across the sky in the various seasons of the year; it would have been obvious to a person having ordinary skill in the art to have modified the motor system of Parker et al. 

Parker et al. does not specifically detail wherein the Fresnel lens is a domed Fresnel lens.
However, Dougherty et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, also for a photovoltaic application (see Title and Abstract). Dougherty et al. teaches a Fresnel lens (see, for example, Fig. 3A) comprising a flat Fresnel lens surface (see lens in Fig. 3a comprising a flat Fresnel lens surface).
Dougherty et al. does not disclose, in a single embodiment, wherein the cited Fresnel lens is a domed Fresnel lens comprising a domed-shaped lens.
However, Dougherty et al. teaches, in a different embodiment, a dome-shaped top lens is created as a single monolithic piece with another optical concentrator, a prism having a flat top trapezoidal surrounding lens surface (see Fig. 10 depicting the dome-shaped top lens having a circular footprint on a flat, trapezoidal surrounding lens surface of a prism and having a predetermined vertical height which exceeds a maximum level of the flat, trapezoidal surrounding lens surface, as the vertical height of the flat, trapezoidal [0075]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the Fresnel lens, including the flat, square Fresnel lens surface, cited in Dougherty et al. by including a domed-shaped top lens as a single monolithic piece as suggested by Dougherty et al. in another embodiment, because it would have provided a large acceptance angle for the Fresnel lens. 
The Fresnel lens cited in Dougherty et al., as modified to include a monolithic domed-shaped top lens above, is cited to read on the claimed “domed Fresnel lens” as it is a Fresnel lens having a domed-shaped top portion. 
The Fresnel lens cited in Dougherty et al., as modified to include a monolithic domed-shaped top lens above, teaches the domed Fresnel lens comprising
a dome-shaped lens (the dome shaped top lens of the cited domed Fresnel lens above cited to read on the claimed “dome-shaped lens”) and
an otherwise flat Fresnel lens surface (recall the cited flat, square Fresnel lens surface of the Fresnel lens depicted in Fig. 3a of Dougherty et al., as modified to include the domed-shaped top lens providing for the cited domed Fresnel lens above cited to provide for the claimed otherwise flat Fresnel lens surface as it surrounds the bottom of the cited dome-shaped lens);
the otherwise flat Fresnel lens surface for focusing the incident radiant energy received from the polychromatic radiant energy source via the domed-shaped lens (the cited otherwise flat Fresnel lens surface is cited to read on the claimed for focusing the incident radiant energy received from the polychromatic 
the domed-shaped lens of the domed Fresnel lens having a circular footprint on the otherwise flat Fresnel lens surface of the domed Fresnel lens (the cited domed-shaped lens of the cited domed Fresnel lens is cited to read on the claimed “having a circular footprint on the otherwise flat Fresnel lens surface of the domed Fresnel lens” because it has a circular footprint, from the footprint of the domed-shaped lens at the top, on the cited otherwise flat Fresnel lens surface of the cited domed Fresnel lens such as at the cited otherwise flat Fresnel lens surface). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary kill in the art to have substituted the design of the Fresnel lens in the apparatus of Parker et al. for the cited domed Fresnel lens design taught by Dougherty et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a Fresnel lens design for concentrating incident radiant energy for photovoltaic conversion, supports a prima facie obviousness determination (see MPEP 2143 B). 
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited to teach the otherwise flat Fresnel lens surface of the domed Fresnel lens for contributing to uniformly distributing light collected by the domed Fresnel lens to the collimator and spectral separator for evenly distributing the transmitted light over surfaces of an infrared [0063]).
Parker et al., as modified by Dougherty et al. above, does not teach wherein the domed Fresnel lens having a range in size between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters and the spectral separator having a surface area of thirty-five by thirty-five millimeters.
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the surface area of the domed Fresnel lens in the apparatus of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed range for size between two hundred millimeters by two hundred millimeters and 
Parker et al., as modified above, does not teach wherein the first and second photovoltaic devices are ten millimeters by ten millimeters.
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the surface area of the first and second photovoltaic devices in the apparatus of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed range for size of ten millimeters by ten millimeters 
Parker et al., as modified by Dougherty et al. and Bell et al. above, does not disclose wherein the monoblock assembly is aluminum and the heat sink is an aluminum heat sink with heat fins for protecting the monoblock assembly including the second infrared photovoltaic device and the first ultraviolet/visible light photovoltaic device from reaching a temperature of two hundred degrees Centigrade.
However, Schon discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source (see Title and Fig. 10) and discloses including, with photovoltaic device and thermal devices 114/124, Fig. 10, a finned aluminum heat sink (see Fig. 10 and [0084]; see [0110] ‘finned aluminum block”) in which, combined with the cited heat sink of the cited monoblock assembly, is cited to read on the claimed “aluminum monoblock assembly comprising an aluminum heat sink…the aluminum heat sink with heat fins” because it forms an aluminum heat sink with fins including a single piece of material. Schon discloses the finned heat sink is to improve the rate of heat removal (see [0084]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Parker et al., as modified by Dougherty et al. and Bell et al. above, to include the cited aluminum monoblock assembly comprising an aluminum heat sink with fins as suggested by Schon because it would have provided for improved rate of heat removal. The cited aluminum monoblock assembly comprising a heat sink of Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, is cited to read on the claimed “protects the assembly 
Parker et al., as modified above, does not disclose wherein the collimator comprises a diverging Fresnel lens.
However, Wilson teaches a collimator (see Abstract). Wilson is analogous art because Wilson, like applicant and Parker et al., is concerned with collimators for collimating light.
Wilson teaches collimators can conventionally be designed with diverging Fresnel mirrors (see line 29-35, column 2).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the design of the collimator of Parker et al., as modified above, for the diverging Fresnel design of Wilson because the substitution of a known element known in the art to perform the same function, in the instant case a collimator design, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 2, independent claim 1 is obvious over Parker et al. in view of Dougherty et al. Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified above, does not specifically teach a size of the domed Fresnel lens and a one square centimeter size of either the first photovoltaic device or second photovoltaic device which satisfies the claimed ratio recited in claim 2 as 
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the domed Fresnel lens and/or the surface area of the first photovoltaic device and/or the surface area of the second photovoltaic device in the apparatus of Parker et al., as modified by Dougherty et al. and Bell et al. above, and arrive at the claimed sizes and ratio of sizes of the domed Fresnel lens and first/second photovoltaic devices through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the domed Fresnel lens and the surface area required for the first and second photovoltaic devices.

However, the size of the domed-shaped lens is a result effective variable directly affecting the behavior of light acceptance for concentration (see Dougherty et al. at [0075]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the domed-shaped lens in the domed Fresnel lens of Parker et al., as modified above, and arrive at the claimed range for diameter in a range from 250 millimeters to 300 millimeters through routine experimentation (se MPEP 2144.05); especially since it would have led to optimizing the light acceptance for concentrating behavior of the domed Fresnel lens.
With regard to claim 4, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified above, does not specifically disclose wherein the first photovoltaic device and the second photovoltaic device together generates electricity at over 50% efficiency and heat conduction.
However, the generation of electricity efficiency and heat conduction are result effective variables and Parker et al. suggests combining a Fresnel lens system with a collimator and spectral separator provides for up to 60% efficiency (see [0029] and [0047]; see Abstract teaching electrical conversion from radiant energy; see [0002] 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the generation of electricity efficiency and heat conduction in the apparatus of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed of over 50% through routine experimentation (see MPEP 2144.05); especially since Parker et al. teaches attempting to use solar radiation efficiently for electricity generation. 
With regard to claim 5, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above.
Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, does not specifically disclose wherein the circular footprint on the flat Fresnel lens surface having a diameter in a range from 250 millimeters to 300 millimeters.
However, the size of the domed-shaped lens is a result effective variable directly affecting the behavior of light acceptance for concentration (see Dougherty et al. at [0075]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the domed-shaped lens in the domed Fresnel lens of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed range for diameter in a range from 250 millimeters to 300 millimeters through routine experimentation (se MPEP 2144.05); especially since it 
With regard to claim 6, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above. Parker et al., as modified above, discloses wherein the spectral separator comprises a thirty-five millimeter by thirty-five millimeter (recall rejection of claim 1 above under 35 U.S.C. 103) spectral separator and the first and second spectral bands separated by the spectral separator comprise a first spectral band comprising ultraviolet and visible light bands, and a second spectral band comprising infrared electromagnetic energy whereby infrared energy is removed from concentrated, incident radiant energy received at the spectral separator and orthogonally reflected by the spectral separator to the second photovoltaic device (see Parker et al. at [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).” which would provide for the claimed “the first and second spectral bands comprise a first spectral band comprising ultraviolet and visible light bands, and a second spectral band comprising infrared electromagnetic energy whereby infrared energy is removed from the concentrated, incident radiant energy received at the spectral separator and orthogonally reflected to the second photovoltaic device” in the embodiment cited in the rejection of claim 1 above under 35 U.S.C. 103). Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, discloses a combination of the domed Fresnel lens, the collimator, located above the spectral separator, and the spectral separator, located above the first within a ten millimeter diameter).
With regard to claim 7, dependent claim 6 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, Wilson under 35 U.S.C. 103 as discussed above.
Parker et al., as modified above, does not specifically teach wherein maximum irradiance or transmission loss times power divided by area is 0.0160 and power is at 0.708.
However, the maximum irradiance or transmission loss times power divided by area and the power are result effective variables directly affecting the efficiency of the apparatus, of which Parker et al. recognizes a desire to efficiency utilize solar radiation (see [0002]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary kill in the art to have optimized the maximum irradiance or transmission loss times power divided by area and the power in the apparatus of Parker et al., as modified above, and arrive at the claimed maximum irradiance or transmission loss times power divided by area and power through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the efficiency of using solar radiation.
With regard to claim 8, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, Wilson under 35 U.S.C. 103 as discussed above. The claimed “determined using a geographic position system” does not definitely impart any additional structure on the claimed location of the apparatus and Parker et al., as modified above, is cited to teach the structural requirements of claim 8
With regard to claim 10, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, Wilson under 35 U.S.C. 103 as discussed above. Parker et al., as modified above, discloses wherein the second photovoltaic device receives orthogonally reflected infrared light from the spectral separator, the spectral separator receiving sunlight via the collimator in line below the domed Fresnel lens and above the spectral separator (see Fig. 3B and rejection of claim 1 above).
With regard to claims 12, 15, and 19, Parker et al. discloses an apparatus comprising an anamorphic light concentrator for obtaining incident radiant energy from a polychromatic radiant energy source, the apparatus comprising:
the anamorphic light concentrator permitting a light concentration design extending in a direction orthogonal to a direction of highest optical power (Parker et al. teaches an apparatus, see for example Fig. 3B and Fig. 4A, but does not teach wherein the cited apparatus comprises an anamorphic light concentrator; however, Parker et al. teaches a need exists for an anamorphic light concentrator where the light concentrator design allows it to be extended in a direction orthogonal to the direction of its highest optical power, see [0019]; thus, at the time of filing it would have been obvious to a person having ordinary skill in the art to have modified the apparatus cited in Parker et al. to include an anamorphic light concentrator because it would have filled an existing need and would have provided for a light concentrator design which extends in a direction orthogonal to the direction of its highest optical power);
a Fresnel lens for capturing and concentrating direct and diffuse, visible and invisible incident radiant energy for concentrating radiant energy from the [0045] “Fresnel lens 20a as a first multiplier for transmitting radiant energy it receives to collimator 15”),
a monoblock assembly (“monoblock assembly” is interpreted to include an assembly including a single block, or piece of material; the cited collimator, spectral separator, first photovoltaic device, second photovoltaic device, and mechanically supporting components depicted in Fig. 4A and cited in more detail below is cited to read on the claimed “monoblock assembly” because it forms an assembly including a single block, or piece of material) comprising 
a collimator at a top of the monoblock assembly for making received crooked direct and diffuse sunlight focused by the Fresnel lens straight for reception at a spectral separator (15 depicted Fig. 3B and Fig. 4A at a top of the cited monoblock assembly as it functions to straighten subtending solar rays), 
the spectral separator located below the collimator comprising a cold mirror (40, Fig. 3B; see [0044]), 
a first ultraviolet/visible photovoltaic device located below the collimator and the spectral separator (see [0024] teaching “at least one photovoltaic device” cited to read on the claimed “first ultraviolet/visible photovoltaic device” as [0044]
a second infrared photovoltaic device located to receive reflected infrared energy from the spectral separator (see [0024] teaching “at least one IR collector. The IR collector or accumulator can be an IR photovoltaic device” wherein the cited IR photovoltaic device is cited to read on the claimed “second infrared photovoltaic device”; see [0044] teaching use of cold dichroic lens as spectral separator 40 which would provide for the “second infrared photovoltaic device located to receive reflected infrared energy from the spectral separator “ and the infrared energy from the spectral separator being reflected infrared energy); 
the collimator of the monoblock assembly for receiving the captured and concentrated, direct and diffuse incident light from the Fresnel lens (the cited collimator of the monoblock assembly is cited to read on the claimed “for receiving the captured and concentrated, direct and diffuse incident light from the Fresnel lens” because it is structurally capable of receiving the captured and concentrated, direct and diffuse incident light from the Fresnel lens because it is optically connected to the cited Fresnel lens);
the collimator for further concentrating incident polychromatic radiant energy received from the Fresnel lens and outputting concentrated polychromatic radiant energy to the spectral separator (recall collimator 15, Fig. 3B from Fresnel lens 20a to spectral separator 40);
the spectral separator for separating the concentrated polychromatic radiant energy received from the collimator into first and second spectral bands (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical 
the spectral separator comprising a transmitter of the first spectral band comprising visible and ultra-violet light and a reflector of the second spectral band comprising infrared light (see [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).);
the first photovoltaic device, responsive to the spectral separator, for receiving the first spectral band comprising visible and ultraviolet light and converting the received first spectral band into electricity (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…utilizing light …within the visible and ultraviolet (UV) regions”); and
the second infrared photovoltaic device for receiving a reflected second spectral band comprising infrared electromagnetic energy and converting the received infrared electromagnetic energy to electricity (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).”), 
the collimator being located at a top of the monoblock assembly straightening subtending solar rays and collecting diffuse light (as depicted in Fig. 4A, the cited collimator is physically disposed at a top of the cited monoblock assembly which is capable of straightening subtending solar rays and collecting diffuse light),
the spectral separator being mounted within the monoblock assembly below the collimator (as depicted in Fig. 4A, the cited spectral separator being mounted within the cited monoblock assembly below the collimator),
the first photovoltaic device being located at a bottom of the monoblock assembly (as depicted in Fig. 4A, the cited first photovoltaic device being located at a bottom of the cited monoblock assembly, such as the bottom half of the cited monoblock assembly) and
the second infrared photoelectric device being located at a side of the monoblock assembly for receiving infrared electromagnetic energy reflected by the spectral separator (as depicted in Fig. 4A, the cited second infrared photoelectric device being located at a side of the monoblock assembly for 

Parker et al. does not specifically detail wherein the Fresnel lens is a domed Fresnel lens.
However, Dougherty et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, also for a photovoltaic application (see Title and Abstract). Dougherty et al. discloses 
a domed Fresnel lens (see Fig. 1 generally depicting “Fresnel Lens Collector Array”; see Fig. 3b depicting circular portion at zone 4, 2, 5, and 1 and square portion at zone 3; see annotated Fig. 5b below depicting the cited “circular, domed lens portion” cited to read on the claimed “dome-shaped lens”; see annotated Fig. 3a and annotated Fig. 5b below depicting a “flat, square portion” cited to read on the claimed “flat, square surrounding Fresnel lens surface” because it comprises a shape that is flat at the Fresnel lens surfaces; the cited Fresnel lens is cited to read on the claimed “domed Fresnel lens” because it is a Fresnel lens having a domed portion) comprising 

    PNG
    media_image2.png
    407
    519
    media_image2.png
    Greyscale

Annotated Fig. 5b

    PNG
    media_image3.png
    519
    416
    media_image3.png
    Greyscale

Annotated Fig. 3b
a dome-shaped lens (see annotated Fig. 5b above depicting the cited “circular, domed lens portion” cited to read on the claimed “dome-shaped lens”)
on a flat Fresnel lens surface (see annotated Fig. 3a and annotated Fig. 5b above depicting a “flat, square portion” cited to read on the claimed “flat Fresnel lens surface” because it comprises a shape that is flat at the Fresnel lens surfaces and surrounds the opposite end of the cited dome-shaped lens),
the domed-shaped Fresnel lens for capturing and concentrating incident radiant energy (recall annotated Fig. 5b above depicting the cited domed Fresnel 
the dome-shaped lens having a circular footprint on the flat Fresnel lens surface of the domed Fresnel lens (as depicted in annotated Fig. 5b and annotated Fig. 3b above, the cited dome-shaped lens has a circular footprint, or an outline resembling the shape of a circle, on the flat Fresnel lens surface of the domed Fresnel lens)
for uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source (see Dougherty et al.: Fig. 8 and [0063]).

Thus, at the time of the invention, it would have been obvious to a person having ordinary kill in the art to have substituted the design of the Fresnel lens in the apparatus of Parker et al. for the domed Fresnel lens design taught by Dougherty et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a Fresnel lens design for concentrating incident radiant energy for photovoltaic conversion, supports a prima facie obviousness determination (see MPEP 2143 B); especially since one of ordinary skill has reasonable expectation of success based on the documented behavior of the particular cited domed Fresnel lens (see Dougherty generally and also at Fig. 3a-b and Fig. 5b).
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited to teach the dome-shaped lens of the domed Fresnel lens for uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source received at a collimator and distributed evenly over respective surfaces of an infrared photovoltaic [0063]).
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited domed Fresnel lens for capturing and concentrating direct and diffuse, visible and invisible incident light from the polychromatic radiant energy source because it is structurally capable of capturing and concentrating direct and diffuse, visible and invisible incident light from the polychromatic radiant energy source, the cited dome-shaped lens is cited to teach receiving captured and concentrated, direct and diffuse, visible and invisible light from the polychromatic radiant energy source because it is structurally capable of receiving captured and concentrated, direct and diffuse, visible and invisible light from the polychromatic radiant energy source.
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited flat Fresnel lens surface focusing radiant energy on a collimator of a monoblock assembly as depicted in Fig. 3B and Fig. 4A of Parker et al., as modified by Dougherty et al. above.
Parker et al., as modified by Dougherty et al. above, does not teach wherein the flat Fresnel lens surface of the domed Fresnel lens having an area between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters.
[0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the surface area of the domed Fresnel lens in the apparatus of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed range for size between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the Fresnel lens concentrator.
Parker et al., as modified by Dougherty et al. and Bell et al. above, does not disclose wherein the monoblock assembly is aluminum and further comprises a heat sink for protecting the monoblock assembly including the first ultraviolet/visible and the second infrared photovoltaic device from reaching a temperature of two hundred degrees Centigrade.
However, Schon discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source (see Title and Fig. 10) and discloses including, with photovoltaic device and thermal devices 114/124, Fig. 10, a finned aluminum heat sink [0084]; see [0110] ‘finned aluminum block”) in which, combined with the cited monoblock assembly, is cited to read on the claimed “monoblock assembly is aluminum and further comprises a heat sink” because it forms an aluminum heat sink including a single piece of material. Schon discloses the finned heat sink is to improve the rate of heat removal (see [0084]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Parker et al., as modified by Dougherty et al. and Bell et al. above, to include the cited monoblock assembly that is aluminum and further comprises a heat sink suggested by Schon because it would have provided for improved rate of heat removal. The cited monoblock assembly comprising a heat sink of Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, is cited to read on the claimed “protecting the monoblock assembly including the second infrared photovoltaic device from reaching a temperature of two hundred degrees Centigrade” because it is structurally capable of protecting the monoblock assembly including the second infrared photovoltaic device from a temperature of two hundred degrees Centigrade such as when the cited monoblock assembly including the second infrared photovoltaic device is at a temperature below two hundred degrees Centigrade the cited heat sink removes heat.
Parker et al., as modified above, does not disclose wherein the collimator comprises a diverging Fresnel lens.
However, Wilson teaches a collimator (see Abstract). Wilson is analogous art because Wilson, like applicant and Parker et al., is concerned with collimators for collimating light.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the design of the collimator of Parker et al., as modified above, for the diverging Fresnel design of Wilson because the substitution of a known element known in the art to perform the same function, in the instant case a collimator design, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 13, independent claim 12 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified above, does not specifically teach a one square centimeter size of both the first photovoltaic device and the second infrared photovoltaic device.
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the first photovoltaic device and the size of the second infrared photovoltaic device in the apparatus of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed sizes 
With regard to claim 14, independent claim 12 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, Wilson under 35 U.S.C. 103 as discussed above. Parker et al., as modified above, discloses wherein the spectral separator comprises a cold mirror for orthogonally reflecting infrared to the second infrared photovoltaic device for converting solar energy to heat energy (see Parker et al. at [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).”)
Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell et al. (U.S. Pub. No. 2015/0175024 A1), Schon (U.S. Pub. No. 2010/0186820 A1), and Wilson (U.S. Patent No. 4,068,126), as applied to claims 1-10, 12-15, and 19 above, and in further view of Fraas et al. (U.S. Patent No. 6,057,507).
With regard to claims 11 and 23, independent claims 1 and 12 are obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above.
Parker et al., as modified above, does not disclose in a single embodiment wherein the second photovoltaic device includes a GaSb p/n junction photovoltaic device. 
[0012]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second photovoltaic device in the cited embodiment of Parker et al., as modified above, to include a GaSb photovoltaic device responsive to infrared electromagnetic energy, as suggested by Parker et al., because it would have provided for higher overall conversion efficiency and separately because the selection of a known material based on its suitability for its intended use, in the instant case a photovoltaic cell material for converting radiation in the infrared wavelength region, supports a prima facie obviousness determination (see MPEP 2144.07). It would have also been obvious to a person having ordinary skill in the art to have optimized the electrical conversion efficiency of the GaSb photovoltaic device and arrive at the claimed range of up to 30% conversion level through routine experimentation (see MPEP 2144.05); especially since Parker et al. suggest increasing electric generation conversion efficiency.
Parker et al., as modified above, does not disclose the gallium antimonide photovoltaic device is doped with zinc and tellurium. 
However, Fraas et al. teaches a photovoltaic device, also responsive to infrared radiation (see Abstract), and teaches GaSb is commonly doped with Zn and Te to achieve n-type and p-type regions (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited gallium antimonide photovoltaic .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell et al. (U.S. Pub. No. 2015/0175024 A1), Schon (U.S. Pub. No. 2010/0186820 A1), and Wilson (U.S. Patent No. 4,068,126), as applied to claims 1-10, 12-15, and 19 above, and in further view Gombert (U.S. Pub. No. 2011/0186129 A1).
With regard to claim 16, independent claim 12 is obvious over Parker et al. in view of Dougherty et al., Bell et al., Schon, and Wilson under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified above, does not specifically teach wherein the domed Fresnel lens being four hundred millimeters by four hundred millimeters by three millimeters, the flat square portion having a half millimeter pitch.
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]). Dougherty et al. teaches the size of the Fresnel lens and pitch, with regards to the 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized size and pitch of the domed Fresnel lens in the apparatus of Parker et al., as modified above, and arrive at the claimed four hundred millimeters by four hundred millimeters by three millimeters, the flat square portion having a half millimeter pitch through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the Fresnel lens concentrator and the behavior of light concentration.
Parker et al., as modified above, does not teach wherein the domed Fresnel lens is constructed of Polymethyl Methacrylate.
However, Gombert teaches an apparatus see Fig. 1 and teaches Fresnel lens made be made of various materials such as Polymethyl Methacrylate (see [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the Polymethyl Methacrylate material of Gombert for the material of the domed Fresnel lens of Parker et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a Fresnel lens, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that Parker et al. does not teach depict in Fig. 4A any heat sinks because there is no mention of heat sinks in Parker et al. However, this argument is not persuasive.
The rejections of the claims do not rely on Parker et al. to mention heat sinks but rather explains the structures in Fig. 4A are “cited to read on the claimed “monoblock assembly comprising a heat sink” because it forms a structure including a single block, or piece of material and includes a heat sink which is capable of dissipating heat as depicted in Fig. 4A as including thermally contacting surfaces capable of functioning as a heat sink for dissipating heat”.
Applicant argues in the response that Parker et al. does not teach aluminum. However, Schon is cited to teach conventional aluminum material. 
Applicant notes the newly amended claims are not found within the previously presented prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.